DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 4/30/2021 which amended claims 1 and 14, cancelled claims 23-24, and added new claims 25-26. Claims 1-12, 14, 16-22, 25 and 26 are currently pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.
 
Allowable Subject Matter
Claims 1-12, 14, 16-22, 25 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious determine one or more correction values for the one or more feed-forward parameters in dependence on the measured overlay and/or alignment error data, wherein the one or more feed-forward parameters are one or more parameters of a feed-forward model or are one or more parameters determined from a feed-forward model. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 14, the prior art of record, either alone or in combination, fails to teach or render obvious determine one or more correction values for one or more feed-forward parameters used in a process of patterning substrates in dependence on the measured overlay and/or alignment error data, wherein the one or more feed-forward parameters are one or more parameters of a feed-forward model or are one or more parameters determined from a feed-forward model. These limitations in combination with the other limitations of claim 14 render the claim non-obvious over the prior art of record.
	.The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Hiar et al. (US PGPub 2006/0262287, Hiar hereinafter) discloses a method for correcting values of one or more feed-forward parameters used in a process of patterning substrates (Figs. 1-3), the method comprising: obtaining measured overlay and/or alignment error data of a patterned substrate (Figs. 3 and 4, paras. [0049], [0071], after exposing the substrate, attribute measurement is performed by, for example, an overlay measurement tool used to measure overlay); and determine, by a hardware computer system, one or more correction values for the one or more feed-forward parameters in dependence on the measured overlay and/or alignment error data (Figs. 3-4, paras. [0009]-[0011], [0043], [0044], [0046], [0048]-[0051], [0066]-[0072], a computer determines if the attributes, such as overlay, are not uniform. If the attributes are not uniform, the zone offsets are updated. The substrate processing and configuration information is also updated based on the substrate attribute metrology data). Hiar does not teach or render obvious wherein the one or more feed-forward 
Akhssay et al. (US PGPub 2006/0114437, Akhssay hereinafter) discloses wherein the one or more feed-forward parameters are one or more parameters of a feed-forward model or are one or more parameters determined from a feed-forward model (paras. [0153]-[0154], a feedforward model includes feedforward model parameters which are refined). However, Akhssay does not teach or suggest the correction values of the feed-forward parameters are determined in dependence on measured overlay data or measured alignment error data from an alignment mark of a patterned substrate. Applicant’s arguments on page 8 of the arguments filed 4/30/2021 regarding Akhssay have been fully considered and are persuasive. The rejections over Hiar and Akhssay have been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882